Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered September 9, 1977, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. Case remitted to Criminal Term to hear and report, with findings of fact, on the issue of whether defendant complied with the dictates of CPL 580.20 (art 3, subd [b]) and appeal held in abeyance in the interim. Criminal Term is to file its report with all convenient speed. Appellant’s single appearance in State court for one day while the court considered whether a warrant should be vacated did not constitute an "arrival of the prisoner in the receiving state” within the meaning of CPL 580.20 (art 4, subd [c]) (see People v Lublin, 62 AD2d 1022; United States v Chico, 558 F2d 1047). Nor was he denied his right to a speedy trial (see CPL 30.30, subd 4, pars [d], [f]; People v Taranovich, 37 NY2d 442). The record before this court is inadequate to make a determination as to whether appellant’s rights under CPL 580.20 (art 3) were violated. A remand is required to determine whether defendant properly availed himself of the protection of article 3 by delivering his written notice and request for final *581disposition to the appropriate prison official (see People v McBride, 44 NY2d 1001). Hopkins, J. R, Latham, Gulotta and O’Connor, JJ., concur.